Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant's Preliminary Amendment filed January 21, 2021 is acknowledged.
-	Claim(s) 10-12 is/are amended
-	Claims 13-20 are new
-	Claim(s) 1-20 is/are pending in the application.

Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/084525 filed on April 13, 2020.

Drawings
Figure 5-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Examiner acknowledges the amendment to the specification filed January 21, 2021.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The claimed invention (claim 1 as representative of the independent claims) recites “ A display panel, comprising: a plurality of source driving chips; a power management circuit, comprising a first output terminal, the first output terminal being configured to provide a digital power signal to the source driving chips; and a plurality of switching units, respectively arranged corresponding to at least one of the source driving chips, the switching units being connected between the first output terminal and corresponding source driving chips, and at least part of the switching units being configured to be conductive, in response to different control signals, between the corresponding source driving chips and the first output terminal in different time periods.”

The following prior arts are representative of the state of the prior art:  
Lee et al, U.S. Patent Publication No. 20070076159 (figures 1-5)
Korenari et al, U.S. Patent Publication No. 20090295699 (figure 15 and figure 17)


The prior arts cited fails to fairly teach or suggest the combined features of the invention including a plurality of switching units, respectively arranged corresponding to at least one of the source driving chips, the switching units being connected between the first output terminal and corresponding source driving chips, and at least part of the switching units being configured to be conductive, in response to different control signals, between the corresponding source driving chips and the first output terminal in different time periods.

Independent claims 10 and 12 recite similar allowable subject matter.
	
These features find support at least at figures 9-11 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowed.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al, U.S. Patent Publication No. 20180240533 (display device and power supply control method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Dorothy Harris/Primary Examiner, Art Unit 2625